Parker, J.
The defendant, Harry Chase, was convicted of the crime of grand larceny, by the verdict of a jury in the superior court for Grays Harbor county. Judgment was rendered thereon sentencing him to serve a term in the penitentiary, from which he has appealed to this court.
*250The only contention made by counsel for appellant in this court is that the evidence introduced was not sufficient to sustain the verdict and judgment. A careful reading of the record, including the statement of facts, convinces us that we would not be warranted in disturbing the verdict and judgment upon this ground. The statement of facts is in narrative form and contains considerable argumentative matter. It states the conclusions of the one who prepared it rather more than the facts as testified to by the witnesses, to the extent that we are unable for the most part to tell just what the witnesses testified to. We cannot say that the evidence fails to support the conviction. The judgment is therefore affirmed.
Ellis, C. J., Fullerton, Mount, and Holcomb, JJ., concur.